Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 19, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153938                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  KIMBERLY HUTCHISON, f/k/a KIMBERLY                                                                                  Justices
  LEADBETTER,
           Plaintiff-Appellee,
  v                                                                 SC: 153938
                                                                    COA: 332503
                                                                    Wayne CC: 06-628047-DM
  THOMAS LEADBETTER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 3, 2016 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 19, 2016
           s0816
                                                                               Clerk